 PINTER BROS., INC.Pinter Bros., Inc. and Truck Drivers Local Union No.807, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Charlotte Destefanis and Linda Schulz.Cases 29-CA-4946, 29-CA-4946-2, and 29-CA-4946-3November 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 6, 1977, Administrative Law Judge ElbertD. Gadsden issued the attached Decision in thisproceeding. Thereafter Respondent filed exceptionsand a supporting brief and the General Counsel fileda request that the Board correct the recommendednotice.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings and findings'of the Administrative Law Judge, and to modify hisremedy so that interest is computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977).2The Administrative Law Judge found that Respon-dent violated the Act as alleged in the complaint.Thus, in effect, he found that Respondent violatedSection 8(a)(1), (3), and (4) of the Act in that itdiscriminatorily: (1) denied employees CharlotteDestefanis and Linda Schultz a customary Christmasbonus in 1975; (2) denied Destefanis a wage increasein January 1976;3 (3) laid off employees Destefanis,Schultz, Diane Lufker, and Judith Basick on orabout April 2, and refused to reinstate all exceptBasick;4and (4) also in April, offered reemploymentto Destefanis and Schultz to more onerous positions.However, the Administrative Law Judge, apparentlyinadvertently, failed to conform his Conclusions ofLaw to these findings5and, accordingly, we do notadopt his Conclusions of Law.The Administrative Law Judge, in various portions of his Decision,apparently inadvertently, fixes as "1975" the year of the April I commence-ment of the strike and picketing. the alleged Apnl 8 recall of Basick, and theApril 6 recall of Destefanis and Schultz. The record reveals that these eventsoccurred in 1976.The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.233 NLRB No. 83We agree with the Administrative Law Judge, forthe reasons stated by him as amplified upon below,that all of the unlawful conduct described above wasprecipitated by the union activity of the discrimina-tees and the fact that they either filed charges and/ortestified in a Board proceeding, and that, therefore,the denials of bonuses and a wage increase, thelayoffs and refusals to reinstate, and the offers ofreemployment all violated Section 8(a)(4), (3), and(1) of the Act.With regard to Respondent's failure to grantbonuses and a wage increase, the record establishes,as the Administrative Law Judge found, that Re-spondent harbored a continuing hostility againstthose employees who were either involved in unionactivity or in an earlier unfair labor practiceproceeding against Respondent involving theUnion's organization of Respondent's clerical em-ployees.6The record further establishes that Respon-dent's asserted reasons for the denials of the bonusesand wage increase, i.e., declining business and failureof the alleged discriminatees to attend companysocial functions, were mere pretexts, particularlywhen viewed in light of Respondent's failure toadduce any documentary evidence to substantiate itsclaim of business justification and the creditedtestimony shows that Respondent did not uniformlyenforce its alleged attendance policy. Furthermore, itis clear, both from the instant record and the Board'sprevious Decision, that Respondent was opposed tothe unionization of its clerical employees. Wetherefore find that Respondent used the denial ofbonuses and wage increases to retaliate against thoseemployees who were union adherents and who hadearlier testified against it.Similarly, with respect to the layoffs, the recordestablishes that, with the exception of Basick, onlythose employees on the day shift who had beenactive in the Union's organizational campaign wereselected for layoff, and that all four of the laid-offemployees had testified adversely to Respondent inthe earlier proceeding. Furthermore, the recordherein and the earlier Board Decision establish thatthe alleged discriminatees were selected for layoffwhile employees with less seniority were retained,and that this selection was contrary to Respondent's2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 All dates hereinafter are 1976 unless otherwise indicated.4 Basick was reinstated on or about April 8. In his recommended Orderand remedy the Administrative Law Judge inadvertently failed to providebackpay for Basick. We shall modify the Order and remedy accordingly.5 For example, he concluded that the failure to give bonuses and a wageincrease only violated Sec. 8(aX I), the layoffs only violated Sec. 8(aX3) and(I), but the offers of reemployment violated Sec. 8(aX3), (4), and (I) of theAct.6 Pinter Bros., Inc., 227 NLRB 921 (1977), in which Respondent wasfound to have violated Sec. 8(aX 1). (3), (4), and (5) of the Act.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDusual practice of laying off employees on the basis ofseniority. Additionally, contrary to Respondent'scontention that no work was available on the dayshift, the credited testimony establishes that after thelayoffs, night-shift employees performed work previ-ously done by the alleged discriminatees on the dayshift and that, therefore, the work was merelytransferred from one shift to another. Accordingly,on the basis of all the foregoing, we find andconclude that the layoffs were discriminatorilymotivated and in retaliation for the employeestestifying in a Board proceeding.7We further findand conclude that the refusal to reinstate Destefanis,Lufker, and Schultz, and the eventual offers toreemploy Destefanis and Schultz in more onerouspositions, were a continuation of Respondent'sunlawful conduct.CONCLUSIONS OF LAW1. Respondent Pinter Bros., Inc., is an Employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Truck Drivers Local Union No. 807, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of the Act.3. By failing to give employees Charlotte Destefa-nis and Linda Schultz a Christmas bonus inDecember 1975 and by failing to give CharlotteDestefanis a wage increase in January 1976 becauseof their union activity and because they filed chargesand/or testified under the Act, Respondent hasviolated Section 8(a)(4), (3), and (1) of the Act.4. By laying off Charlotte Destefanis, LindaSchultz, Diane Lufker, and Judith Basick on April 2,1976, because of their union activity and becausethey filed charges and/or testified under the Act,Respondent has violated Section 8(a)(4), (3), and (1)of the Act.5. By refusing to reinstate Charlotte Destefanis,Linda Schultz, and Diane Lufker because of theirunion activity and because they filed charges and/orgave testimony under the Act, Respondent hasviolated Section 8(a)(4), (3), and (1) of the Act.6. By offering reemployment to employees Char-lotte Destefanis and Linda Schultz on April 8, 1976,to a different and more onerous position, because oftheir union activity and because they testified and/orfiled charges under the Act, Respondent has violatedSection 8(a)(4), (3), and (I) of the Act.7. By the conduct described in paragraphs 3through 6 above, Respondent has interfered with,T As to Basick. neither the instant record nor the Board's earlier Decisionestablishes the extent of her union activity. However, inasmuch as we findthat Respondent effectuated all of the layoffs in order to discourage unionrestrained, and coerced employees in the exercise ofrights protected by Section 7, and thereby violatedSection 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Pinter Bros., Inc., Deer Park, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing to give employees Christmas bonusesand a wage increase because they engaged in unionactivity on behalf of Truck Drivers Local Union No.807, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization, or because they filedcharges with or gave testimony to the Board.(b) Laying off, discharging, or refusing and failingto recall employees because of their union activity, orbecause they filed charges with or gave testimony tothe Board.(c) Offering reemployment to employees on adifferent and more onerous work schedule because oftheir union activity or because they had filed chargeswith or given testimony to the Board.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist anylabor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Charlotte Destefanis, Linda Schultz, andDiane Lufker, reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights previously enjoyed, andmake said employees and employee Judith Basickwhole for any loss of pay suffered by reason of thediscrimination against them with interest thereon tobe computed in the manner set forth in the Remedy,as modified herein.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.activity, we conclude that Basick's layoff. as well as the others, violated Sec.8(aX3) of the Act.576 PINTER BROS., INC.(c) Post at its Deer Park, New York, facility copiesof the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to give our employeesbonuses and a wage increase because of theirunion activity or because they filed charges withand/or gave testimony to the National LaborRelations Board.WE WILL NOT layoff, discharge, or refuse torecall employees in order to discourage member-ship in or support of Truck Drivers Local UnionNo. 807, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or because they filed charges and/orgave testimony to the National Labor RelationsBoard.WE WILL NOT offer reemployment to ouremployees to a different and more onerousposition because of their union activity or becausethey filed charges and/or gave testimony to theNational Labor Relations Board.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, or to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all. such activities, except to theextent that such rights may be affected by lawfulagreement in accord with Section 8(a)(3) of theAct.WE WILL offer Charlotte Destefanis, LindaSchultz, and Diane Lufker immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority andother rights and privileges, and make saidemployees and employee Judith Basick whole forany loss of pay they may have suffered by reasonof the discrimination against them, plus interest.PINTER BROS., INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Acharge having been filed on April 7, 1976, in Case 29-CA-4946 by Truck Drivers Local Union No. 807, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, andindividual charges having been filed on April 21, 1976. byCharlotte Destefanis in Case 29-CA-4946-2 and LindaSchulz in Case 29-CA-4946-3, against Pinter Bros., Inc.,herein called Respondent, the General Counsel, by theRegional Director for Region 29, issued the consolidatedcomplaint herein on May 28, 1976.1 The complaint insubstance alleges that, as a result of four of its employeesfiling charges or testifying against it, Respondent failed togive two of said employees the customary Christmas bonuson December 24, 1975; that it failed to give one of saidemployees a customary annual wage increase on January 1,1976; that it laid off all four of said employees on April 2,1976; and that it has since thereafter failed and refused toreinstate three of said employees, although on April 6,1976, it offered two of them more onerous work on adifferent (night) shift; and that such conduct by Respon-dent was restraining, coercing, and discriminating againstemployees in violation of Section 8(aXI 1) and (3) of the Act.The hearing in the above matter was held before me inBrooklyn, New York, on October 26, 27, and 28, 1976.Counsel for the General Counsel elected not to submit abrief. However, a brief has been received from counsel forRespondent which has been carefully considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTi. JURISDICTIONPinter Bros., Inc., the Respondent, has at all timesmaterial herein maintained its principal office and place of' This complaint was issued subsequent to the issuance of severalcomplaints and a consolidated hearing held in July and August 1975 and aconsolidated hearing held in January 1976. In the pror heanngs, ChargingParties Charlotte Destefanis and Linda Schulz testified along with JudithBasick and Diane Lufker as witnesses on behalf of the General Counsel.Diane Lufker was also a charging party in one of the pror cases.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness at Carll's Path in the Town of Deer Park, Countyof Suffolk, and State of New York, herein called the DeerPark Yard, where it is engaged in the intrastate andinterstate trucking business. During the past year, arepresentative period, Respondent has gross revenue fromits trucking services in excess of $5 million, and it receivedrevenues for services performed outside the State of NewYork in excess of $50,000.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTruck Drivers Local Union No. 807, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.I1I. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in an intrastate-interstate truck-ing business with its principal office and place of businesslocated in Carll's Path, Town of Deer Park, SuffolkCounty, New York, herein called the Deer Park Yard.Respondent has three types of employees; namely, truck-drivers, platform men, and clericals. Respondent's employ-ees Charlotte Destefanis, Linda Schulz, Judith (Judy)Basick, and Diane Lufker testified in a Board hearing onJuly 28, 29, and 30 and August 18, 19, 20, and 21, 1975, andin other proceedings in January 1976. On December 24,1975, Respondent failed to give Charlotte Destefanis andLinda Schulz a Christmas bonus that they customarilyreceived in past years. On January 1, 1976, Respondentfailed to give Charlotte Destefanis a wage increase whichshe ordinarily received in July and January.During 1973, Truck Drivers Local Union No. 807 andRespondent were parties to a collective-bargaining agree-ment for the truckdrivers and platform men. The partiesherein stipulated that the National Master Agreement,which covered Respondent's truckdrivers and platformmen, expired on March 31, 1976; that the parties to theagreement entered into bargaining discussions, which didnot apply to the clericals, from March 31 through April 16,1976; that at 7 a.m. on April 1, 1976, the truckdrivers andplatform men struck and commenced picketing Respon-dent's facility located at Carll's Path; and that thepicketing continued on a 24-hour basis until noon on April5, 1976, when the parties entered into an interim agreementunder which terms the picketing ceased and the employeesreturned to work; that the work continued under theagreement until the weekend of April 16, 1976; and that onthe following Monday, April 19, 1976, the strike and thepicketing recommenced on a 24-hour basis and continuesto the present time.22 The facts set forth above are undisputed and are not in conflict in therecord.I Upon the request of counsel for the General Counsel. I takeB. Administrative Notice of Respondent's UnionAnimus and Its Efforts To Rid Itself of UnionAdherents and SympathizersIt was established in the prior proceeding reported at 227NLRB 921 (1977), that Respondent constructively dis-charged employee Doris Bonadonna on August 22, 41975,in violation of the Act. It was further established thereinthat prior to her discharge, Bonadonna was called into theoffice by Joseph Pinter, Sr., and in the presence of RobertPinter, a heated discussion about Bonadonna's workperformance ensued. A pertinent portion of that January1976 conversation with Catherine Turke in the priorproceeding was found by the Administrative Law Judge tohave been as follows (Id at 936): 3Robert Pinter asked if she did not agree that heraction constituted "harassment" of management. Bona-donna said that she did not, telling the Pinters that shemight understand their attitude if she had avoidedworking on the day in question, but "I worked hard.And I'm a damn good worker."Bonadonna began to cry because she was upset andnervous. Pinter, Sr., told her that her work was not inquestion and that Brown had always told him that shewas a good worker. Pinter, Sr., then asked if he hadever spied on her. She said that she did not know of anyspying. He then asked if he had spied on any of theother girls. When she indicated that she did notunderstand, he asked if he had ever stood in thehallway and spied on the girls. She said she did notknow. Pinter, Sr., then inquired if he had ever harassedher. She said yes. He asked "When?," and as she wasabout to tell him, Robert said, "All you girls do is lie.You are all liars." He asked if she wanted to see the"affidavits from the hearing" and kept saying that hewanted her to read the "affidavits," and she keptreplying that she knew nothing about it. He referredagain to the "lies" that were voiced at the hearing andsaid he was sure her friends had told her about thehearing. She stated that she had been told and thensaid, "Do you want to know if I signed a card for theunion? I did" (adding the last phrase before Pintermanaged to say, as he did, that he did not want toknow).Pinter then mentioned Linda Schulz being late, andthat he hadn't said anything about her lateness while"this was going on" (except I day when he could notrestrain himself), but that the next time she was late hewould fire her. Pinter, Sr., then referred to the girlsspending too much time in the ladies room, and askedif she did not think this constituted harassment, andthis question was explored. At some point, RobertPinter said that the girls coming back late from lunchconstituted "harassment," and stated, "I did not sayanything, I was real nice while this whole thing wasgoing on. I have it all written down. Now that's over,you just wait and see the changes with me." At anotherpoint, Pinter, Sr., asked if Brown had asked her to doadministrative notice of Doris Bonadonna's testimony as credited by theAdministrative Law Judge in the prior hearing.578 PINTER BROS., INC."any filing in the kitchen" when she had the chance;Bonadonna said that she did not understand thequestion.In the above proceedings Diane Lufker testified that sheoverheard office manager Jacoby tell controller Brown, "Itold the old man not to fire those two girls, but he said no,because he doesn't want the Union in." The AdministrativeLaw Judge therein not only credited Lufker's testimony inthis regard but went on to state that it constituted the mostdirect evidence of Respondent's discriminatory motivationin unlawfully discharging two of its employees. In discuss-ing why Lufker did not ask for work, Joseph Pinter said,"Why didn't you open your mouth? You always seem to open itat the wrong time. " and that she had a "big mouth" at times.Counsel for the General Counsel did not submit a briefin this proceeding, and he contends that the AdministrativeLaw Judge in the prior hearing also found that LindaSchulz credibly testified and that her testimony wasdamaging to Respondent; that Charlotte Destefanis andJudith Basick also testified and their testimony wascredited. However counsel for the General Counsel did notcite lines and pages on which such testimony was given orfindings were made, and my cursory examination of therecord within my limited time, partially discloses substanti-ation of such findings.Respondent in its answer has admitted that LindaSchulz, Charlotte Destefanis, Judith Basick, and DianeLufker testified in Board hearings during the summer of1975 and in January 1976. Since each of the said employeestestified on behalf of the General Counsel and Destefanishad signed a union authorization card and engaged inunion activity, it may be reasonably inferred that theirtestimony in the prior proceedings was not favorable toRespondent.4Based upon the foregoing credited evidence of record, Iconclude and find that Respondent was opposed to theclerical unionization of its business; that it criticizedemployee Diane Lufker for testifying in a Board proceed-ing; that it made an effort to learn which employees wereinvolved in activities on behalf of the Union; that it failedto give Destefanis and Schulz Christmas bonuses as itordinarily would have; that it failed to give Destefanis awage increase in January 1976, while a wage increase wasgiven to other clerical employees; that it laid off Destefa-nis, Schulz, Lufker, and Basick on April 2, 1976, and that itoffered more onerous employment to Destefanis andSchulz, on a different (night) shift, so as to frustrate themand cause them to voluntarily terminate their employmentwith Respondent. I further find that such conduct byRespondent had an interfering, restraining, and coerciveeffect upon the exercise of its employees' protected rights,in violation of Section 8(a)(1) of the Act.4 Pursuant to counsel for the General Counsel's request, I hereby takeadministrative notice of the Board's Decision reported at 227 NLRB 921.supra, in which the Administrative Law Judge found an antiunion climate atDeer Park Yard. manifested by Respondent unlawfully dischargingC. The Union Activity of the Four AllegedDiscriminatees and Subsequent Actions Taken byRespondentCharlotte Destefanis was employed by the Respondent inJuly 1966 as a clerk on the 8 a.m. to 5 p.m. shift, Mondaythrough Friday for $70 or $80 per week. A few months latershe was promoted to interline clerk with a $5 wageincrease. In November 1976 she was promoted to secretaryto the general manager with a $5 wage increase. AroundOctober or November 1974 Destefanis engaged in activityon behalf of Local Union No. 807 in organizing the clericalstaff of Respondent. She participated in organizingmeetings, signed a union authorization card and participat-ed in a Board-held election as an observer. Subsequent tosuch activity and the election, Destefanis said she lastreceived the customary company wage increase in January1974, although she was told by supervisor Catherine Turkethat she (Turke) and other employees received a raise inJanuary 1975. Thereafter Destefanis said she did notreceive a bonus or a raise during the remainder of heremployment tenure with Respondent.Destefanis further testified that one morning in July 1975the following transpired:Catherine Turke the supervisor of the girls came upto me and said, "Has Bob Pinter spoken to you."I said, "No."She said, "You're supposed to report upstairs to BobDolerler you will be working for him."I said, "Just like that?"She said, "Yes, clean off your desk and go upstairs."I cleaned up whatever I could and I went upstairsand told Bob Dolerler I was reporting to work.I found out that Mr. Jacoby was not aware of thefact I was not going to be with him that day when hecame in that morning.What type of work did you do upon returning to Mr.Dolerler?I was an on hand clerk.I handle phone calls and got disposition refused orundelivered freight, typed on hand notices.I also was doing secretarial work for the GeneralClaims Manager that including typing of letters, filingof his correspondence.I had to process claims and pull all the paper workand handle the filing for that job.In August 1975 Destefanis was called as a witness andtestified on behalf of the General Counsel in a Boardproceeding. On April 1, 1976, Respondent's truckdriversand warehousemen went on strike and commencedpicketing Respondent's Deer Park facility. At that timeDestefanis said supervisor Catherine Turke told her thatPinter had asked her "What do we have here a couple ofstrike breakers," referring to herself (Destefanis) andemployee Judith Basick. On April 2, 1976, she was assignedto assist Clair Door to catch up the backlog of billingemployees, by changing its time and attendance policy in September 1975 todeprive Diane Lufker of sufficient work to perform, by refusing to admitprospective voters to the polling place. and by criticizing Lufker for havingtestified on behalf of the General Counsel in Board proceedings.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccounts, even though she had quite a bit of her own workto do. At 5 p.m. on the same afternoon Diane Lufkerapproached her and advised her that she (Lufker) had beenlaid off. At 5:15 p.m., Bill Hunt, a rate clerk, came to herdesk, called Judith over to her desk, and advised them thathe was directed to advise them that they were not neededbecause there was no work due to the strike, and that theywere not to return to work until they were called. Asidefrom herself, she learned that Diane Lufker, Linda Schulz,and Judith (Judy) Basick were laid off on that sameafternoon.Destefanis testified that at that time (April 2, 1976)Respondent had the following clerical employees: DeloresFletcher, Judy Basick, Linda Schulz, Gayle Tornatore,Santa Stansell, less seniority than Destefanis; CatherineTurke, Supervisor; John Buckley, Joan Barrie, Pinter'ssecretary; Clair Door, Diane Levco, Doris Miller, Pat (lastname unknown).On the following Tuesday, April 6, 1976, Destefanis saidshe received a telephone call from Joan Barrie, Pinter'ssecretary, who advised her that she could return to workthat Tuesday on the II p.m. shift. She said she had neverbeen asked to work the night shift before so she asked tospeak to Joseph Pinter but was advised that he was inconference and she would have to come into the Compa-ny's office. She then asked to speak to Bob Pinter and herconversation with him was as follows:Which Mr. Pinter did you wish to speak with at thattime?Joseph Pinter, Sr.Did you go to Pinter Brothers on April 6th?Well when Mrs. Barrie told me that Mr. Pinter wasin conference I said, "Well is Bob Pinter there?" Shesaid, "Yes he is." She put Bob on the phone and I said,"Bob I would like to know who do you have workingthere on the day shift with less seniority than myself?"He said, "I don't have to tell you a damn thing."I said, I started to say I felt he had a responsibility tome and he said, "I am not responsible to you and Idon't have to tell you anything."I said, "All right."I said as far as working, as far as working, a nightshift I would have to call him back.Destefanis said she then called Judy Basick and learnedthat Judy too had had a similar experience. She then askedBasick if she would join her in going to see Pinter, andBasick agreed to do so. They arrived at the Respondent at11:30 a.m. but were advised by Joe Pinter that Bob Pinterwas tied up in negotiations and they would have to call himfor an appointment. Destefanis said she observed all theclerical employees (including the temporary employee)working in the office but none of them were performing theduty she ordinarily performed. She and Judy left the officeand went to lunch but returned later that afternoon whenthey were advised by Joseph Pinter that Bob Pinter wouldsee them one at a time. Destefanis continued to testify asfollows:s I credit Destefanis' essentially undisputed testimony not only because Iwas persuaded by her convincing demeanor on the witness stand but also,because her version is consistent with Respondent's antiunion history asI told Mr. Pinter I wanted Judy in there with mewhen I was in the office because on other occasions hehad girls in there for such a talk he would have BobPinter in there plus a secretary taking down notes and Iwanted a witness on my behalf.He said, "No." He would see us one at a time or notat all.I argued the point with him further and said-andfinally I gave up and said, "I will do it his way." Westarted to go into Mr. Pinter's office Mr. Pinter, Mr.Robert Pinter, told Judy "go sit in the lobby and wait."Destefanis said she then asked Pinter, Sr., why were girlsin the office with less seniority than herself still working.He said he did not know and when she asked could he findout, he said, "I could" and smiled. She told him that therewas not a job out there that she could not handle andPinter said, "That is because you have a mouth. " When sheasked him what did he mean she had a mouth, he said,"Just what I saia4 you have a mouth." When she asked himto ask her supervisor, Jacoby, about her work, he said,"You had him snowed." She then asked him what did hemean because she always did her best work. Pinter said,"That is why you testified he was spying. " When she askedhim what did he mean she never said anything like that, hesaid, "I don't mean you I mean all of you" and he refused todiscuss the matter further. When she insisted on himanswering her, he said, "Do I have to have you put out ofhere." As she left she advised Pinter that she would have tocall him back to let him know about working that night at11 p.m. Pinter said call him by 6 o'clock or don't comeback at all.Pinter told Destefanis some of the work was beingtransferred to the night shift but he did not know what kindof work she would be performing. She later called Pinterand advised him that her husband said that she could notwork at night but she was willing to work in the daytime.He said all right if we can find something on days we willgive you a call. She has not received a call fromRespondent to return to work.Destefanis further testified that Judy Basick returned towork on the day shift to handle claim five interlineaccounts which she too can do as well as other clericalwork which was being performed by other employees. Shecould not recall Respondent ever having had a layoff.When work was slow, Respondent would have them cleanoff desk or clean up closets and Joseph Pinter once said ina meeting prior to the election, that rather than layinganyone off he would sooner go on a 4-day week ifeverybody was agreeable. Respondent's promotion policywas to promote from within. She did not know whetherLinda Schulz received a raise or bonus in 1976. And shedid not know that 10 people were laid off on the night crewon April 1, 1976.5Based upon the foregoing credited evidence of record, Ihereupon conclude and find that in November 1974Charlotte Destefanis was engaged in union activity-having served as an observer in a Board-held election andfound in the prior Board proceeding. and because Joseph Pinter. Sr., did notappear and testify about conversations Destenfanis held with him or in hispresence.580 PINTER BROS., INC.having testified against Respondent in Board proceeding inJuly and August 1975; that Respondent had knowledge ofsuch activity on the part of Destefanis; that as a result ofsuch activity Respondent failed to give Destefanis theCompany's annual wage increase in January 1976 and thecustomary Christmas bonus in December 1975; that suchbonus and wage increase were given to supervisor Cather-ine Turke and other employees, that Destefanis testified inBoard proceeding on behalf of the General Counsel in July1975; that in July 1975 Destefanis was precipitouslyassigned to a lesser responsible job under another supervi-sor, even though she had sufficient work and her salary wasnot reduced; that Respondent's truckdrivers and ware-housemen went on strike on April 1, 1976, and Pinterreferred to Destefanis and Judy Basick as "strikebreaker";that on April 2, 1976, Respondent precipitously laid offCharlotte Destefanis, Linda Schulz, Diane Lufker, andJudith (Judy) Basick, allegedly because of insufficient workoccasioned by the strike; that on April 6, 1976, Respondentrecalled Destefanis for work on the night shift and refusedto recall her for the day shift, although it recalled JudithBasick for the day shift to do the work (Destefanis)previously performed; that Basick had less seniority thanDestefanis; that when Destefanis asked Respondent(Joseph Pinter, Sr.,) why were clericals with less senioritythan she recalled on the day shift, Respondent (JosephPinter, Sr.,) said, "That is because you have a big mouth";that when Destefanis asked him what he meant, Pinter, Sr.,said that is why you testified he (Pinter) was spying; thatwhen she asked for further explanation Pinter, Sr., said, "Idon't mean you I mean all of you, " and he refused furtherdiscussion on his remarks; and that although Destefanisdid accept the night shift and worked 2 or 3 nights, sheresigned after Respondent refused to give her the day shift,with the promise to call her for daywork should such workdevelop. Destefanis has not been recalled for daywork byRespondent.Linda Schulz was employed by Respondent in March1969 as part-time clerk-typist for $60 a week for 20 hours.She became employed full-time in June of 1969 for $125per week. She was transferred from the warehouse to theinterline department in October 1975, earning $175 perweek. She last received a raise in January 1976 but she didnot receive a bonus or a raise in 1975. In 1976, Schulz saidCatherine Turke asked her if she had received herChristmas bonus (for 1975) and she replied "no"; thatTurke then said "everybody got theirs, that is, Judy Basick,but you (Linda Schulz), Charlotte Destefanis, and DianeLufker did not get a bonus. Schulz said she too testified ina Board hearing on behalf of the General Counsel inAugust 1975 before she was transferred.About 5:15 p.m. on or about April 2, 1976, Schulz saidshe was advised by her former supervisor, Lee Brown, thatRespondent was letting her go: that Joseph Pinter gaveinstructions to Brown to lay her off because of the strikeand consequent slow work. She asked him if it wastemporary or permanent and he said "It does not look6 The parties stipulated that Catherine Turke is a supervisor for purposesof this proceeding.I I was persuaded by the straightforward and nonexaggerating manner inwhich Linda Schulz testified that she was telling the truth. I particularlygood" He said he knew she was a good worker and shecould use him for a reference. After her layoff on April 2,1976, she received a telephone call from Joan Barrie,Joseph Pinter's secretary, asking her if she could report forwork that evening at 10 p.m. She went into the office totalk to Pinter about it and noticed Judy Basick was doingher job at that time. When she entered Pinter's office, thelatter called supervisor Catherine Turke. Schulz then saidshe noticed that Judy Basick was doing her job and Turkesaid she thought Judy was a better worker on the job thanSchulz was because she handled the job once before. Afterhe told her there was no daywork but only nightwork, sheadvised him that she had religious commitments once aweek that conflicted with those hours. Pinter and Schulz,nevertheless, agreed that she would come into work at 10and on the other two evenings she could report at 11 p.m.to 7:30 a.m.While employed Schulz typed manifests, outgoingmanifests, truckers' delivery local manifests, and someonhand notices and personal letters for Dolerler. Schulzperformed the work previously preformed by Destefanisand Judy Basick. She only worked 3 nights and she foundshe could not take it, so she went to Pinter the followingmorning and asked for daywork. He told her he did nothave any daywork for her. At that time she observed JudyBasick and Catherine Turke6along with others working.Schulz said she did not know the night staff was laid off inApril and she acknowledged that she has had no experi-ence with computers, key punching, or accounts receiva-ble.7Diane Lulker was employed by Respondent on Novem-ber 7, 1971, as a file clerk, and thereafter performed severalother clerical jobs (microfilming of delivery receipts andmanifests, billing clerk, and accounts receivable clerk untilApril 2, 1976) as she advanced in salary. She received herlast wage increase in July 1974 and her last Christmasbonus in December 1973. She previously testified on behalfof other employees at a Board proceeding and once onbehalf of herself in another Board proceeding, regardingRespondent's change of leave policy. (She was told bysupervisor Charles Brown "there was no more being late,"and that if she were late, she was gone home. She wasadvised if she had a doctor's appointment she had to takethe whole day.)Lufker further testified that she too was laid off on AprilI or 2, 1976, and that she learned of the layoff ofDestefanis, Basick, and Schulz. At the time she was laid offshe said there was no shortage or decrease in the availablework which she performed. She was never offered rein-statement by Respondent. However, when she went to pickup her vacation pay 2 weeks after her discharge, and spokewith supervisor Charles Brown, she observed Doris Miller,Clair Door, and the temporary employee, Ruth, working.Ruth was doing accounts receivable, the very job thatLufker performed prior to her layoff. Among the peopleworking that day were Joan Buckley and bookkeeper Peternoted that her testimony. in part, corroborates the testimony of CharlotteDestefanis that Catherine Turke told her "everybody" received a Christmasbonus except herself (Schulz). Charlotte Destefanis. and Diane L.ufker.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCautain, both of whom were employed after her, as well asthe temporary employee. Lufker8is 25 years of age and shecompleted high school.Respondent WitnessesCharles Brown was employed by Respondent as abookkeeper in February 1969 but has been a controllersince March 1970. He testified that because of an increasein business during the years 1971 to 1973, Respondentstarted considering the computerization of its businessoperation. In June 1974 it made a definite decision andordered the equipment and purchased the program. At thattime Respondent had about 35 nonsupervisory clericalpersonnel, and in early 1975 Respondent decided tocentralize the accounting procedures.Brown explained that the transfer of Linda Schulz fromthe warehouse department to the interline accounts andfive plan was caused by a reduction in warehouse workoccasioned by computerization. He said Rose Henn wasswitchboard operator and she did some accounting for$190 a week. The accounting work was not needed soRespondent terminated Henn and bought in a part-timetemporary employee to operate the switchboard on an as-needed basis during January and February for $100 aweek. When the temporary employee left, Respondent didnot replace her because there was a decline in its bills oflading. He said Respondent did not give the clerical staff awage increase in January nor July 1975, but only to thosenewly hired employees who were promised the same upontheir initial employment. The failure to grant such anincrease was due to the economic decline in business andbecause of charges which had been filed with the Board.On April 1, 1976, Brown said Respondent's operationswere halted as a result of a picket line at the main gate.Respondent decided to layoff the night clerical crewbecause there was no work from the idle trucks; and thaton April 2, 1976, Respondent's managerial staff met andevaluated the clerical needs for its limited businessoperation.Controller Brown further testified that he recommendedterminating Diane LuJker for her poor attendance and theshortage of work resulting from computerization of theoperation. He said he recommended terminating LindaSchulz in interline payables, and Judy Basick in the ratedepartment, because they were not needed as a result ofcomputerization. When business operations were resumed,the night crew was recalled. However, on April 19, thestrike resumed and he considered job performance inmaking additional cuts in personnel staff. He said becauseof Diane Lufker's absences he told her as a result of thestrike he had to let her go even though she was going to beI I credit the testimony of Diane Lufker to the effect that she did notreceive the wage increase or Chnstmas bonus in 1975 or 1976; that aftertestifying in a Board proceeding on behalf of the General Counsel in Julyand August 1975, she was advised by Supervisor Charles Brown that shecould not be late anymore, and if she were, she would be terminated; thatshe had sufficient work to perform on the date (April 1 or 2, 1976) when shewas laid off: that 2 weeks thereafter she observed Doris Miller and ClaireDoor working, and the temporary employee performing the job she did justpnor to her layoff; and that she also observed Joan Buckley and bookkeeperPeter Cautain working, although both of them were junior to her in time ofemployment. I credit Lufker's testimony because I was persuaded by herterminated in any event as a result of computerization.When Bob Pinter discussed it with him he said he told BobPinter "Well, I had been thinking about letting Diane gobecause her work load was down, her attendance was bad, andshe just wasn't contributing on the scale that was necessary inthe changeover operations." He said he thought the lack ofwork played a role in her attitude.In explaining how and why Respondent recalled JudyBasick as opposed to the other three dischargees, Brownsaid that at the time of the discharges in April he was underthe impression that the computer operation was workingefficiently and two girls were not needed in interline.However when he learned on Monday or Tuesday that thecomputer operation was not working, the need for anadditional girl became obvious. After discussing the recallof Judy Basick and Linda Schulz with Catherine Turke,Gayle Tornatore, and Bob Pinter, Catherine Turke showed apreference to Judy Basick. Although Judy had workedthere since October 1975 and was not familiar with thecomputerization, he (Brown), nevertheless, recommendedJudy Basick for recall. He acknowledged that Respon-dent's layoffs and recalls were based upon seniority.Brown conceded that Linda Schulz had the most recentexperience with the computer and was a superior typist.But he felt it was better to put Judy Basick on the dayinterline payables and put Linda Schulz on the typing jobat night, and that is why Linda Schulz was recalled fornightwork. The need for night people was increasing untilthe strike, when there was no work for the night crew, andthat is why the night crew was laid off. During the strike, heand the programmer investigated the computer operationfor flaws. However, since the night operation ceased theycontinued the investigation and testing during the day.Brown admitted that he only told Diane Lufker she wasdischarged on account of the strike, while in fact he hadother reasons such as the decline in her work performanceand absenteeism, about which he admittedly did not tellher. The night clericals were laid off on April 1. They wererecalled on April 6 and they were laid off again on April 19until the present time. Respondent's business is currentlybeing operated by management: Joseph Pinter, Sr., RobertPinter, Joseph Pinter, Jr., Franklin Pinter, Ernie West,maintenance director, Donald Hotehinson, foreman of theshop, Stanley Remenchus, who is on a part-time basis as amaintenance man, and Joseph Franklin, a supervisor.Brown said Judy Basick was laid off on April 2 with theother three dischargees but she was recalled on or aboutApril 7, until laid off again on May 21.Brown further testified that Cautain was hired with theultimate objective of taking over the job performed byDoris Miller.9sincere demeanor on the witness stand, by the fact that parts of hertestimony are supported by the documentary evidence (C. P. Exh. I) herein,and by the fact that her testimony is consistent with the tenor of all thecredited evidence of record and with the antiunion attitude of Respondentas found in the prior Board proceeding.9 I credit a substantial portion of controller Brown's testimony withrespect to a period of economic decline in Respondent's business andRespondent's efforts to computerize its business operation. However, I donot credit other aspects of his testimony with reference to Respondent'sreasons for laying off Destefanis. Schulz, Lufker, and Basick. and its failureto recall Destefanis, Schulz, and Lufker to perform the same or similar work582 PINTER BROS.. INC.Robert Pinter, president and chief operating officer ofRespondent testified that in considering wage increases orsalary, Respondent considered work performance, jobresponsibility, and longevity of the employee, after consul-tation with the employee's supervisor. He said that therewas no periodic across-the-board wage increase in Januaryor July 1975 because that was probably the worst year forall trucking companies. Respondent's bill accounts weredown 10 percent, revenue was down a little, except forRespondent's raising rates.Robert Pinter further testified that Respondent, on twooccasions, held breakfast for its employees for the purposeof affording an opportunity for all employees to know eachother and receive information from Respondent, whichwould help to coordinate the Respondent's businessoperation properly; and that the employees' participationtherein was considered in determining whether he or shewould receive a bonus. He said Linda Schulz did notattend these functions and she had a very poor work andtime attendance record. Therefore, Respondent decidednot to give Schulz a bonus. With respect to Diane Lufker,he said she did not attend the company affairs and had apoor attendance record, so she was not given a bonus. Hesaid that, although Judy Basick did not attend thesefunctions, her attendance and participation was not aspoor as Linda Schulz and Diane Lufker, and she received abonus.Robert Pinter essentially corroborated the testimony ofBrown about the business increasing, etc. He said not onlydid he approve the layoffs but he thought that there shouldhave been more layoffs. He stated that there was nodifference in pay for nightwork. When Destefanis, Schulz,and Lufker were called to testify at the National LaborRelations Board proceeding, their records were simplymarked "absent" without explanation. His father, JosephPinter, Sr., considered attendance at company functionsvery significant but he did not. Periodic general raises werebased upon what the Teamsters were getting (as a guide)every 6 months. However, Pinter said that as of January1976 the practice of following the Teamsters wage increasewas not followed by Respondent.Although some employees received raises in January of1976, Destefanis did not because of her job switch to alower job at the same salary, and he (Robert Pinter)thought she was earning too much in that job capacity toreceive a raise.'0Analysis and ConclusionsThe answers to the issues presented for decision in thisproceeding appear to depend in great measure upon whosetestimonial version is believed. The Union, CharlotteDestefanis, and Linda Schulz contend that Respondenton the same work shift. I discredit the latter aspect of controller Brown'stestimony because I particularly observed how uneasy he appeared on cross-examination when asked about Respondent's reasons for transferringDestefanis and Schulz. his reasons for laying off all four of the dischargees.and his failure to recall Destefanis. Schulz. and Lufker for work on thedaytime shift. His responses sounded rehearsed and highly technical, and itwas unpersuasive.10 Essentially, I credit the testimony of Robert Pinter with respect toRespondent's practice of giving a Christmas bonus and biannual wageincrease, and how Respondent was computerizing its business officediscriminatorily failed to give Charlotte Destefanis, LindaSchulz, and Diana Lufker their annual Christmas bonus in1975, and that it failed to give Destefanis her biannualwage increase in January 1976, because of their activity onbehalf of the Union (testifying in Board proceedings inJuly and August 1975). Respondent contends that the wageincreases and bonuses were not given in an across-the-board fashion in 1975-76 because of economic decline inits business and because Destefanis, Schulz, and Lufker didnot attend occasional company social functions.The Union, Destefanis, Schulz, and Lufker also contendthat Respondent, for the same above-stated discriminatoryreasons, thereafter laid off Destefanis, Schulz, Lufker, andJudith Basick on April 2, 1976, and has since that timefailed and refused to reinstate Destefanis, Schulz, andLufker to their positions or positions similar thereto. In thisregard, counsel for the General Counsel more emphaticallycontends that Linda Schulz and Charlotte Destefanis'testimony at the Board hearings in July and August weremost damaging to the interest of Respondent. Respondent,on the contrary, contends that Destefanis was laid offbecause there was no work for her to do as a result of thestrike and picketing commenced on April 1, 1975; and thatRespondent did recall Judith Basick for work on the dayshift on April 8, 1975.The above-named three Charging Parties further contendthat Respondent did recall Charlotte Destefanis and LindaSchulz on April 6, 1975, for more onerous work on a moreonerous (night shift as distinguished from the day shiftwhich they had worked) basis, because they joined theUnion, assisted it, filed charges against Respondent andtestified adversely against it in the Board proceedings heldin July and August 1975. However, Respondent contendsthat it offered Destefanis and Schulz different work on adifferent (night) shift because that was the residue of workavailable subsequent to progressive computerization on itsbusiness operations.In examining the evidence of record in reference to theseveral contentions by the contesting parties, it is borne inmind that Respondent has an antiunion history predatingthe union election held on March 26, 1975, as establishedin the prior Board Decision reported at 227 NLRB 921(1977), and of which decision I take administrative notice.With that background in mind, I particularly note thatCharlotte Destefanis served as an observer during theelection held on March 26; that she filed unfair laborpractice charges against the Respondent on April 21, 1976;that Linda Schulz filed unfair labor practice chargesagainst Respondent on April 21, 1976, and that Destefanisand Schulz testified adversely against Respondent in aBoard proceeding held on July 28, 29, and 30 and August18, 19, 20, and 21, 1975. Respondent was found to haveviolated the Act in several respects and was ordered tooperations. However. I do not credit certain aspects of his testimony whichtend to impose unpublicized conditions on the grant of Christmas bonusesand wage increases since they were not given to some of the dischargeesherein. In this regard, I discredit Pinter's testimony because I believe he wasexaggerating the significance of the scope of the computerization of hisbusiness operations and his policy of giving bonuses to employees whoattended company social functions, so as to justify Respondent's failure togrant bonuses and/or wage increases to the dischargees who gavedetrimental testimony against Respondent in the prior Board proceeding.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffer reinstatement to three of its unlawfully dischargedemployees, and to recall two of its unlawfully laid-offemployees.Perhaps the most discerning feature of significance inevaluating the evidence of record is the time proximity ofthe actions taken by Respondent, in comparison with thetime that the unfair labor practice charges were filed andthe Board hearings held, in which Destefanis, Schulz,Lufker, and Basick testified. In this regard, it is particularlyobserved that Charlotte Destefanis was precipitouslyassigned, without notice or explanation, to a job of lessersignificance in July 1975; that Destefanis and Schulz werenot given the customary Christmas bonus in December1975; and that Destefanis did not receive the customarybiannual wage increase in January 1976, even though someother clerical employees received such bonus and wageincrease. Admittedly, when the latter two actions taken bythe Respondent are considered in the absence of the othercredited evidence of record, it is not unreasonable to acceptRespondent's explanation that the bonus and wageincrease were not given to Destefanis and Schulz as a resultof economic decline in business and the failure of saiddischargees to attend occasional company social functions.Moreover, it is conceivable that the timing of such actionsby Respondent might very logically be attributed to merecoincidence. However, I defer a definitive evaluation ofthese two actions taken by Respondent until I conclude myevaluation of all the credited evidence of record.While the timing of Respondent's layoff of Destefanis,Schulz, Lufker, and Basick appears to have been anappropriate consequence of the strike and picketing onApril 2, 1975, as Respondent contends, I note that the fourdischargees in this case were assisting the Union as werethe five dischargees in the prior proceeding (227 NLRB921, supra). Respondent acknowledged that, in the past, itspolicy of layoff and recall had been based upon seniority inemployment tenure. However, it is observed that Destefa-nis has been employed with Respondent since July of 1966,Schulz since June 1969, and Basick since September 1969.Notwithstanding the fact that Clair Door has only beenemployed with Respondent since August 1970 and DorisMiller since June 1969, they, nevertheless, were not laid offby Respondent on April 2. So it is clear that Respondentdid not follow its past seniority policy in its recent layoffsof the dischargees in April. This change in layoff policyraises a strong inference that Respondent was trying to riditself of all employees who strongly assisted or supportedthe Union. This inference is not eliminated by the fact thatRespondent recalled Judy Basick on April 8, 1976, to workon the day shift.Although Respondent recalled Charlotte Destefanis andLinda Schulz on April 6, 1975, to perform some unspecificwork on the night shift, which shift neither employeewanted to work, I do not believe the evidence of recordwould allow me to construe the Respondent's offer of suchwork as a bona fide offer of reinstatement. Even though Icredit a substantial portion of Respondent's evidence of thecomputerization of its business, I have misgivings aboutsome of the inconsistencies in the Respondent's evidence,such as: Respondent's deviation from its past policy ofseniority for layoff and recall, the precipitous nature of thelayoffs without any prior discussion or explanation to thedischargees, except for the strike, and particularly theheated conversations that Joseph Pinter, Sr., had withCharlotte Destefanis when she visited him to requestdaywork. These conversations clearly suggests that theRespondent was venting its antipathy of Destefanis forhaving testified in the prior Board proceeding. At no timehad Respondent told any of the dischargees that their jobswould eventually be phased out in favor of computeriza-tion. When all these factors are considered, I am persuadedthat it is reasonably inferred that Respondent's offer ofreinstatement was designed to frustrate Destefanis andSchulz, and thereby cause them to reject or resign theirpositions.Finally, while I am willing to concede upon theRespondent's evidence that it was experiencing a slighteconomic decline in its business and that the computeriza-tion of its operations was reducing the need for its largeclerical staff, I am not persuaded by the evidence of recordthat these were the only and primary reasons whyRespondent laid off the four dischargees and thereafterfailed to recall three of them. This is especially so when it isrecalled that Respondent has never had a layoff in the pastand the record does not show that it contemplated onebefore the strike on April 2. Although Respondent told thefour dischargees they were being laid off because of lack ofwork, during this proceeding, Respondent for the first timesaid Diane Lufker's discharge was related to her absentee-ism and her slow performance on the job. Respondent didnot produce any evidence that it had ever issued a warningto Lufker about her attendance or slow work performance.With respect to Linda Schulz, Respondent (Brown)acknowledged that Schulz had the most recent experiencewith the computer, was a good worker, and a superiortypist. However, Respondent said it heeded to thepreference of supervisor Catherine Turke for the recall ofJudy Basick, rather than Linda Schulz, even though Basickhad less seniority. When these explanations by Respondentare considered in conjunction with the total evidence ofrecord, the proximity in time of the several actions takenby the Respondent as compared with the time occurrenceof the Board hearings in which the dischargees testified, itbecomes obvious that the Respondent's newly expressedcomplaints about the attendance and work performance ofLufker, and Supervisor Turke's selection of Basick overSchulz, are a mere pretext and not the motivating reasonsfor the Respondent's actions.Consequently, after a thorough review of all of theevidence of record, including the Board's decision in theprior proceeding, I am thereby persuaded that theRespondent's layoff of Charlotte Destefanis, Linda Schulz,Diane Lufker, and Judy Basick on April 2, 1975, as well asRespondent's failure to recall Destefanis, Schulz, andLufker, were substantially motivated by their filing ofunfair labor practice charges with the Board and testifyingin the Board proceedings which followed. I therefore findthat Respondent's conduct described in paragraphs 9through 15 of the complaint herein interfered with,restrained, and coerced its employees in the exercise ofSection 7 rights, in violation of Section 8(aXl) of the Act;that Respondent's conduct described in paragraphs 9584 PINTER BROS., INC.through 14 of the complaint herein is discriminatory andviolative of Section 8(a)(3) of the Act; and that Respon-dent's conduct described in paragraphs 9 through 13 and15, is discriminatory against the dischargees in violation ofSection 8(4) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial Order, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policies ofthe Act.It having been found that Respondent interfered with,restrained, and coerced its employees, Charlotte Destefa-nis, Linda Schulz, Diana Lufker, and Judith Basick in theexercise of their protective Section 7 rights, in violation ofSection 8(a)(1) of the Act; that Respondent discriminatori-ly failed to give employees Charlotte Destefanis and LindaSchulz a Christmas bonus in December 1975; that itdiscriminatorily failed to give Char!otte Destefanis a wageincrease in January 1976; that on April 2, 1976, Respon-dent discriminatorily laid off Charlotte Destefanis, LindaSchulz, Diane Lufker, and Judith Basick, and has sincethat time failed and refused to recall or offer reinstatementto Charlotte Destefanis, Linda Schulz, and Diane Lufker;that on or about April 8, 1976, Respondent discriminatori-ly offered reemployment to employees Charlotte Destefa-nis and Linda Schulz on a different and more onerouswork shift in violation of Section 8(a)(3) of the Act; andthat Respondent discriminatorily offered reemployment toCharlotte Destefanis and Linda Schulz on a different andmore onerous work shift in violation of Section 8(a)(4) ofthe Act, all because the dischargees, Destefanis, Schulz,Lufker, and Basick either filed charges and/or gavetestimony under the Act. The recommended Order willprovide that Respondent recall or offer to recall CharlotteDestefanis, Linda Schulz, and Diane Lufker to its employas of the date of April 2, 1975, offer them reinstatement totheir jobs, and make them whole for any loss of earningswithin the meaning and in accord with the Board's decisionin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962), exceptas specifically modified by the wording of such recom-mended Order.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWI. Respondent Pinter Bros., Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Truck Driver's Local No. 807, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is and has been at all times materialherein, a labor organization within the meaning of the Act.3. By failing to give employees Charlotte Destefanisand Linda Schulz a Christmas bonus in December 1975and by failing to give Charlotte Destefanis a wage increaseof January 1976 because they either filed charges and/ortestified under the Act, Respondent interfered with,restrained, and coerced its employees in the exercise ofrights protected by Section 7, in violation of Section 8(a)(1)of the Act.4. By laying off Charlotte Destefanis, Linda Schulz,Diane Lufker, and Judith Basick on April 2, 1975,Respondent discriminated with respect to employees hireand tenure of employment in violation of Section 8(a)(3)and (I) of the Act.5. By offering reemployment to employees CharlotteDestefanis and Linda Schulz on April 8, 1975, on adifferent and a more onerous work shift, Respondentviolated Section 8(a)(3) and (1) of the Act.6. By offering reemployment to Charlotte Destenfanisand Linda Schulz on a different and more onerous workshift because they either filed charges and/or gavetestimony under the Act, Respondent has violated Section8(a)(4) of the Act.[Recommended Order omitted from publication.]585